Case 1:17-cv-02088-RMB-KNF Document 230-1 Filed 12/27/19 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

17-cv-02088-RMB
SECURITIES AND EXCHANGE COMMISSION,
ORDER OF DISMISSAL AS TO
Plaintiff, DEFENDANT LAWRENCE F.
CLUFF, JR.
- against -
ECF CASE
AMIR WALDMAN,

Defendant,

 

 

Upon the stipulated request of Plaintiff United States Securities and Exchange
Commission and Defendant Lawrence of Cluff, Jr., all claims asserted in this action against

Defendant Lawrence F. Cluff, Jr. are dismissed with prejudice pursuant to Federal Rules of Civil

Procedure 41 {a)(2).

Date:

  

UNITED STATES DISTRICT JUDGE

 

 

USDC SDNY
DOCUMENT |
ELECTRONICALLY FILED |}.
DOC #: ____ Ey
\ DATE FILED: [22722

 

 

 

 

 

 
